DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/24/2021 and 07/08/2022 have been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copies of Applicant’s IDS forms 1449 are attached to the instant Office action. 

Status of Claim
This action is in reply in response to application filed on 11 of June 2021.
Claims 1-20 are currently pending and are rejected as described below.


Allowable Subject Matter
Claims 1-20 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The closest prior arts of record are Tschinkel (U.S. Publication No. 20220035320), Werner et. al. (U.S. Publication No. 20200380629), and Keltie (Ski Operations Managers’ Decision Making Under Uncertainty).  
	Tschinkel describes a ski resort management system comprising a data acquisition system that receives data from telemetry systems of the lift systems, of the snow generators and of the snow groomers of the ski resort; a processing station; mass storage units, containing a system database fed by the data acquisition system; and a display interface, accessible from operator terminals. The data acquisition system stores data and signals from the lift systems, the snow generators and the snow groomers in the system database to include the height from the ground H may be determined by the difference between an altitude detected by the satellite tracking device and a ground level defined at the corresponding longitude LG and latitude LT by a map. The map may be made by using, when there is no snow, a detection system that comprises antennas placed in known positions on the ski runs 3 and using the satellite tracking devices of the fleet of snow groomers and/or motor-vehicles. The map thus built is stored in the management system. Calculation of the height from the ground H may be relatively expediently carried out by the management system based on the three-dimensional coordinates provided by the satellite tracking device on board the snow groomer.
	Werner teaches monitoring, by one or more processors, movement of users within a physical environment, wherein the physical environment comprises a plurality of routes to traverse and a plurality of transports, wherein each transport of the plurality of transports can be utilized by the users to reach a portion of the plurality of routes.   The program code accesses and analyzes data from a variety of IoT devices, including data available from various IoT devices associated with riders at a physical location (i.e., a ski resort), as well as data from IoT devices associated with various locations at the physical location. As understood by one of skill in the art, the Internet of Things (IoT) is a system of interrelated computing devices, mechanical and digital machines, objects, animals and/or people that are provided with unique identifiers and the ability to transfer data over a network, without requiring human-to-human or human-to-computer interaction. These communications are enabled by smart sensors, which include, but are not limited to, both active and passive radio-frequency identification (RFID) tags, which utilize electromagnetic fields to identify automatically and to track tags attached to objects and/or associated with objects and people. Smart sensors, such as RFID tags, can track environmental factors related to an object, including but not limited to, temperature and humidity
	Keltie teaches risk management and decision making regarding skill resorts based on weather uncertainties and lack of snow.  This includes the diversification of offerings, man-made snow, in light of climate sensitivity.
	None of the above prior art explicitly teaches defining zones of ski slopes based on environmental parameters and sending the defined ski slopes network digital map to ski slope dispatch control centers; and create a stop-ski order for the non-skiable zones based on critical values outside of a preset and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 1 recites “ski slope environmental data processing modules, to receive ski slope environmental parameters, judge if the environmental data of each ski slope in the man-made ski resort map are within the preset critical value, to define the zones of ski slope in which the ski slope environmental data are not within the preset critical values, and sending the defined ski slopes network digital map to ski slope dispatch control centers; the ski slope dispatch control center is used to real-timely receive the defined man-made ski slopes network digital map, as well as the transportation needs, and create a stop-ski order for the non-skiable zones according to the defined map and real-timely send to each vehicle dispatch control center”.  Claim 13 discloses similar limitations as Claim 1 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1 and 13 are directed to “Mental Processes” in particular “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and “Certain Methods Of Organizing Human Activity” in particular “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as judging (i.e. determining) whether environmental data is within critical parameters and create a stop-ski order if value is outside of said critical range as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-12 and 14-20 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus, the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 13 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
In particular, claims 1 and 13 recite additional elements boldened and underlined above.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Further, the remaining additional element directed to transmitting information (italicized above) reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that dependent claims 4, 7, and 15 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
In particular, claims 1 and 13 recite additional elements “parameters database” and “automatic sensors”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Further, the remaining additional element directed to transmitting information (italicized above) reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
	With respect to step 2B, claims 1, 4, 7, 13, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements described above.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 12 “the ski slope environmental parameter database which is used to receive and store the ski slope environmental parameters, and send the ski slope environmental parameters to the ski slope environmental data processing module, the ski slope environmental parameter database communicate with the ski slope environmental data processing module. The ski slope environmental parameters received by the ski slope environmental parameter database are sent through manual input or automatic sensors or external database”.   As a result, claims 1, 4, 7, 13, and 15  do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, additional elements for transmitting information do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
Claims 2-3, 5-6, 8-12, 14, and 16-20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
 	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        12/7/2022